DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. This office action is a response to an application filed on 07/01/2019
where claims 1-3,7,9-15,17-18,20-24 and 51-52 are pending.

3. The information disclosure statement (IDS) submitted on 09/09/2019 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.

Drawings
4.    The drawings were received on 07/01/2019. These drawing are acceptable.

Claim Objections 
5.         Claim 20 is showing as dependent from cancelled claim 19. 
	The Examiner suggest that claim 20 should be dependent from claim 17.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
6.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.  Claims 1-3,7,9,10,12-15,17,18, 20-22 and 51-52,  are rejected under U.S.C. 103 as being unpatentable over Agin Agiwal et.al (US Pub: 20180103465 A1), hereafter ‘Agiwal’ in view of Henrik Sahlin et al. (US Pub: 20200404717A1) hereafter ‘ Sahlin’

Regarding claim 1 Agiwal disclose method for contention-based random access, (Agiwal see Fig. 4, a contention based random access 4 step procedure) comprising: 
sending, by a terminal side device, (Agiwal see  Fig. 1 UE sending)  an Msg1 message (Agiwal see [0061] Referring to FIG. 4, the UE transmits a RA channel (RACH) preamble and a UE ID to a base station (BS) (e.g., node B (NB), eNB, or gNB) at operation 410.) corresponding to a two-step contention-based random access (Agiwal see [0060] Fig. 4 illustrates a two-step contention based RA procedure where contention resolution is performed in two steps)  to a network side device (Agiwal see Fig. 4, NB received the RACH preamble and the UE ID at operation 415); 
receiving, by the terminal side device, an Msg2 message returned by the network side device, (BS) (Agiwal see [0063] when NB has received both the RACH preamble and the UE ID, then NB sends a RAR (referred as MSG2) to the UE (terminal side) at operation 420);
Agiwal fails to disclose wherein if the terminal side device determines a failure of the two-step contention-based random access occurs according to a receiving condition of the Msg2 message, the 
terminal side device performs a handling procedure for the failure of the two-step contention-based random access; 
wherein the Msg2 message is determined by the network side device according to a receiving condition that the network side device receives the Msg1 message.
 (Sahlin see [0060][ Fig. 2 contending radio 200 (referred as terminal side) 
attempts contention-based random access over one or more radio resources where two or more different contending radio nodes to obtain the same timing advance sequence, resulting in a collision.) occurs according to a receiving condition of the Msg2 message,(Sahlin see [0071] disclose that recipient radio node 250 (Network side) determines a contention-resolving identity and transmit it response (Msg2))  the terminal side device performs a handling procedure for the failure of the two-step contention-based random access; (Sahlin see [0067] describes a two-step procedure where contending radio node 200 uses the contention-resolving identity that it transmitted and the contention-resolving identity indicated by the response signal in order to resolve any possible contention that may have occurred during its random access attempt (Step 230) to adjust transmission advancement timing 235),
wherein the Msg2 message is determined by the network side device according to a receiving condition that the network side device receives the Msg1 message. (Sahlin disclose a procedure see [0070-0072] Fig. 2 where Radio Node (BS 250) transmit Msg2 message flow 225, to Contending Radio Node (UE 200) after receiving Msg1 in step 210 responsive to the assessment indicating that the one or more radio resources are clear of transmission activity) 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention was made to combine the teaching of Agiwal with teaching of 

Regarding claim 2 Agiwal disclose, wherein the Msg1 message at least carries a Random Access Preamble, and a data part.(Agiwal see Fig. 4 step 410 received RAP + data where data part = UE ID (msg1)  

Regarding claim 3 Agiwal discloses, wherein if only the Random Access Preamble in the Msg1 message (Agiwal see [0061] UE transmits a RA channel (RACH) preamble and a UE ID (referred as MSG1) is successfully received by the network side device (Agiwal discloses see [0061] UE ID (referred as MSG1) to a base station (BS) received) and 
the data part is not successfully received by the network side device,(Agiwal see [0089] discloses the information that  if included UE ID (data part) not decoded by NB)  
then the terminal side device receives, (Agiwal see Fig. 1, 2 UE receiving),
within a receiving window of the Msg2 message
or 
before a timer corresponding to the Msg2 message times out, (Agiwal see Fig. 10, step 1020,1035, 1037 Msg2 message (RAR) times out after ‘N’ times),  
a Msg2 RA message to message corresponding to a four-step contention-based random access returned by the network side device, (Agiwal see [0093,0098] Fig. 8 NB send Msg2 RAR including UE ID and if it is not successfully decoded, then NB includes grant in MSG2 in order to fall back to four-step RA) and the 
terminal side device switches to the four-step contention-based random access;  (-3-AAAAAAaaaaaAgiwal see [009] Fig. 10 illustrates, if there is an indication in RAR that additional information not decoded by NB, then UE falls back (switches) to a four-step RA procedure),
-3-or, 
if neither the Random Access Preamble nor the data part in the Msg1 message corresponding to the two-step contention-based random access is successfully received, then the terminal side device is incapable of receiving the Msg2 message within a receiving window of the Msg2 message
or 
before a timer corresponding to the Msg2 message times out, and the terminal side device continues to attempt the two-step contention-based random access until one of following (1)-(3): (1) the two-step contention-based random access succeeds; 
or 
(2) if a maximum number of total transmissions of the Random Access Preamble configured by the network side device for the terminal side device is reached, then the contention-based random access is determined to be failed; 
or 
(3) in a process of attempting the two-step contention-based random access, if only the Random Access Preamble in the Msg1 message corresponding to the two-step contention-based random access is successfully received by the network side device and the data part is not successfully received by the network side device, the terminal side device receives, within the receiving window of the Msg2 message 
or 
before the timer corresponding to the Msg2 message times out, the Msg2 message corresponding to a four-step contention-based random access returned by the network side device, and the terminal side device switches to the four-step contention-based random access; 
or, 
if neither the Random Access Preamble nor the data part in the Msg1 message corresponding to the two-step contention-based random access is successfully received, the terminal device message is incapable of receiving the Msg2 message within a receiving window of the Msg2 message 
or 
before a timer corresponding to the Msg2 message times out, and the terminal side device directly switches to a four-step contention-based random access to make an attempt until one of following (1)-(2): (1) the four-step contention-based random access succeeds; 
or 
(2) if a maximum number of total transmissions of the Random Access Preamble -4-New U.S. National Stage Application configured by the network side device for the terminal side device is reached, then the contention-based random access is determined to fail; 
or, 
if neither the Random Access Preamble nor the data part of the Msg1 message corresponding to the two-step contention-based random access is successfully received, the terminal side device is incapable of receiving the Msg2 message within a receiving window of the Msg2 message 
or 
before a timer corresponding to the Msg2 message times out, and the terminal side device continues to attempt the two-step contention-based random access until one of following (1)-(3): 
(1) the two-step contention-based random access succeeds; 
or 
(2) if a maximum number of total transmissions of the Random Access Preamble of the two-step contention-based random access configured by the network side device for the terminal side device is reached, a four-step contention-based random access is performed until the four-step contention-based random access succeeds, 
or 
if a maximum number of total transmissions of the Random Access Preamble of the four-step contention-based random access configured by the network side device for the terminal side device is reached, the contention-based random access is determined to fail; 
or 
(3) in a process of attempting the two-step contention-based random access, if only the Random Access Preamble in the Msg1 message corresponding to the two-step contention-based random access is successfully received by the network side device and the data part is not successfully received by the network side device, the terminal side device receives, within the receiving window of the Msg2 message 
or 
before the timer corresponding to the Msg2 message times out, a Msg2 message corresponding to the four-step contention-based random access returned by the network side device, and 
the terminal side device switches to the four-step contention-based random access.  

Regarding claim 7. (Currently Amended) The method according tclaim 2, wherein the data part (Agiwal see Fig. 4 step 410 received RAP + data where data part = UE ID (msg1) comprises at least one of a terminal identifier (Agiwal see Fig. 4, UE ID), a scheduling request (SR), (Agiwal see [0045, 0046] UE perform scheduled UL transmission on ULSC a message schedule request (SR) may be transmitted at operation 130) buffer status report (BSR), and real service data; 
and/or 
the Random Access Preamble and the data part are frequency division multiplexed (FDM), or time division multiplexed (TDM). (Agiwal see [0077] referring to Fig. 6E, PRACH preamble/sequence and additional information like UE ID, data, control information are time division multiplexed means a slot for PRACH sequence).
 
8. (Cancelled)  

Regarding claim 9. (Currently Amended) Agiwal disclose wherein in case of each failure of the contention-based random access, (Agiwal see [0078] If NB cannot decode information (UEID, data, control information and like) successfully in CBRA), the terminal side device backs off for a random period of time (Agiwal see [0044] RAR may also include back off indicator to instruct the UE to back off for period of time),
according to backoff parameters (Agiwal see [0043-0044, 0046], back off indicator)  configured by the network side device (Agiwal see [0043-0044, 0046] ENB transmits a RA response (RAR) on PDSCH addressed to RA-radio network temporary identifier (RA-RNTI) to the UE and RAR may also include back off indicator to instruct (configured)  the UE to back off for period of time before retrying RA attempt, it is a common solution to contending for RA) and then attempts the two-step contention-based random access ; (Agiwal discloses see [0061] FIG. 4 illustrates a two-step contention based RA procedure by an UE; Agiwal see [0043-0044, 0046], the UE to back off for period of time before retrying RA attempt, it is a common solution to contending for RA). 

Regarding claim 12. Agiwal disclose wherein if a number of total transmissions of the Random Access Preamble of the two-step contention-based random access 
and/or the four-step contention-based random access of the terminal side device reaches a maximum number of total transmissions of the (Agiwal see [0100] Fig 10, at steps 1037, describes the process where UE may determine whether the UE has transmitted RA preamble with the UE ID ‘N’ times (maximum allowed) until successful at operation 1037 for two-step or continue to Four-step RA procedure) Random Access Preamble configured by the network side device for the terminal side device, 
(Agiwal see [0100] describes the process where UE retransmit RA preamble based on a parameter and it is the maximum number that UE will transmit also see Fig. 10 describes the process of two-step contention based transmission and repeat process (maximum times) until successful),
The combine teaching of Agiwal and Sahlin failed to disclose a problem of the contention-based random access is reported to a higher layer, and the higher layer determines that a radio link of the terminal side device fails.
. (see (0040] Fig 5 as shown in step 512-516, UE  indicate random access problem to the higher layer to declare radio link failure, and do RRC connection re-establishment, in step 516.)
So it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teaching of Agiwal and Sahlin with the teaching of Bai, because Bai teaches random access response related to load and uplink information which will lead to a procedure of contention resolution and RA successful transmission (Bai Fig 5).

Regarding claim 13. (Currently Amended) Agiwal discloses receiving, by the terminal side device, (Agiwal see Fig. 5, receiving UE) configuration information of parameters about the two-step contention-based random access (Agiwal see [0064] Fig. 4, parameter for two-step contention-based process when contention resolution is successful, [0100] Parameter ‘N’) from the network side device. (Agiwal see [0062] Fig. 5 two-step contention based RA procedure where NB configure and sends RAR operation and control message operation and  [0100] Parameter ‘N’ can be pre-defined or indicated by network in broadcast or dedicated signaling. Alternatively, parameter ‘N’ can be signaled along with PRACH configuration.).

Regarding claim 14. (Original) Agiwal discloses method according to claim 13, wherein the parameters about the two-step contention-based random access (Agiwal see Fig. 5, [0064] parameter for two-step contention-based process when contention resolution is successful, [0100] Parameter ‘N’) comprise at least one of: a maximum number of transmissions of the Random Access Preamble, (Agiwal see [0100] describes the process transmitting RA preamble based on parameter ‘N,’ where parameter ‘N’ indicates the number of times the UE can retransmit RA with additional information and Parameter ‘N’ can be indicated by network in broadcast or dedicated signaling and it is understood the that a retransmission can take place with additional information is the maximum numbers), 
backoff parameters for re-attempt in case of failure of the random access, 
the power ramping step parameters in a process of the random access, and 
behaviors of the terminal side device after failure of receiving an entirety 
or 
a part of the Msg1 message.(Agiwal see [0100] when UE has transmitted RA preamble with the UE ID more than ‘N’ times, the UE retransmits MSG1)

Regarding claim 15. (Currently Amended) Agiwal discloses the method according to claim 14, wherein the maximum number of transmissions of the Random Access Preamble (Agiwal see [0100] describes the process where UE retransmit RA preamble based on a parameter and it is the maximum number that UE will transmit with additional information )  comprises at least one of: a maximum number of total transmissions of the Random Access Preamble of the two-step contention-based random access, (Agiwal see [0100] describes the process transmitting RA preamble based on parameter ‘N,’ where parameter ‘N’ indicates the number of times the UE can retransmit additional information along with RA preamble and data, control information up-to maximum times and parameter ‘N’ can be indicated by network in broadcast or dedicated signaling)  a maximum number of total transmissions of the Random Access Preamble of the four-step contention-based random access, (Agiwal see [0100, 0103] Fig. 10, steps 1035,1037,1040,1050,1070 describes  the process transmitting RA preamble based on parameter ‘N,’ where parameter ‘N’ indicates the number of times the UE can retransmit additional information along with RA preamble and data, control information up-to maximum times and parameter ‘N’ can be indicated by network in broadcast or dedicated signaling in a four-step fall back RA procedure), and a maximum number of total transmissions of the Random Access Preamble; (Agiwal see [0100, 0103] Fig. 10, 11, describes a process step 1039,1040,1050 for maximum transmission of RAP);
-7- and/or 
the behaviors of the terminal side device after the failure of receiving the entirety or 
a part of the Msg1 message comprises: 
continuing to attempt the two-step contention-based random access by the terminal side device, 
or 
continuing to attempt the four-step contention-based random access by the terminal side device, 
or 
attempting the two-step contention-based random access for N times by the terminal side device and, if the attempting the two-step contention-based random access for N times failed, proceeding to attempt the four-step contention-based random access by the terminal side device, wherein N is the maximum number of total transmissions of the Random Access Preamble of the two-step contention-based random access.  

16. (Cancelled)  

Regarding claim 17. Agiwal discloses a method for contention-based random access, (Agiwal discloses see [0060,0061] Fig. 4 illustrates a contention-based random access (CBRA) procedure.) comprising: 
 receiving, by a network side device, (Agiwal see [0061] base station receives RACH preamble) an Msg1 message (Agiwal see [0061] UE transmits (RACH) preamble and a UE ID (interpreted here as MSG1) to BS) corresponding to two-step contention-based random access sent by a terminal side device; (Agiwal discloses see [0061] FIG. 4 illustrates a two-step contention based RA procedure by an UE) 
(Agiwal disclose see [0062,0063] where NB receives the RACH preamble and the MSG1 within the time frame at operation 415 (Fig.4) sent by UE then NB send a RAR message (interpreted as MSG2) to the UE) and returning the Msg2 message to the terminal side device, (Agiwal see [0063] NB sends a RAR (referred as MSG2) to the UE at operation 420), the terminal side device (Agiwal discloses a two-step procedure see [ UE])  performs a handling procedure for the failure of the two-step contention-based random access. (Agiwal see [0102] UE can determine whether to retransmit additional information along with RA preamble based on parameter ‘N,’ that indicates the number of times UE retransmit according to two-step contention-based RA),
Agiwal fails to disclose wherein if the terminal side device determines a failure of the two-step contention-based random occurs according to the receiving condition of the Msg2 message, 
However in the same field of endeavor Sahlin discloses wherein if the terminal side device determines a failure of the two-step contention-based random occurs (Sahlin see [0060][ Fig. 2 contending radio 200 (referred as terminal side) attempts a contention-based random access over one or more radio resources where two or more different contending radio nodes to obtain the same timing advance sequence, resulting in a collision and C-RNTI that is able to resolve such contention) according to the receiving condition of the Msg2 message,(Sahlin see [0071] disclose that recipient radio node 250 (Network side) determines a contention-resolving identity and transmit it response (Msg2)). 


Regarding claim 18. (Currently Amended) Agiwal disclose, wherein: if both a Random Access Preamble and a data part of the Msg1 message corresponding to -8-the two-step contention-based random access are successfully received, (Agiwal see [0068] Fig. 4 two-step contention based RA where UE transmit RACH preamble and a UE ID (data part) to a base station (BS) at operation 410 and NB received both RAP and UE ID step 415);
the network side device (Agiwal see Fig. 4, NB) returns the Msg2 message corresponding to the two-step contention-based random access to the terminal side device; (Agiwal see [0068] Fig. 4 two-step contention based RA where at step 420, NB sends a RAR (referred as MSG2) to the UE).
or 
if only the Random Access Preamble in the Msg1 message corresponding to the two-step contention-based random access is successfully received and the data part is not successfully received, the network side device returns, within a receiving window of the Msg2 message 
or 
before a timer corresponding to the Msg2 message times out, a Msg2 message corresponding to a four-step contention-based random access to the terminal side device; 
or 
if neither the Random Access Preamble nor the data part of the Msg1 message corresponding to the two-step contention-based random access is successfully 
or 
if a Random Access Preamble in the Msg1 message corresponding to the two-step contention-based random access is not successfully received and only the data part is successfully received, the network side device returns the Msg2 corresponding to the two-step contention-based random access to the terminal side device.  

19. (Cancelled)  

Regarding claim 20. (Currently Amended) Agiwal discloses a method according tclaim 19, wherein RAPID in the Msg2 message uses a predetermined value, (Agiwal see [0063] Fig. 4, NB send a RAR (referred as MSG2) to at operation 420, this RAR include one RACH preamble ID (RAPID). It is a sequence index of the received RACH preamble and has predetermine information).
or 
uses a predetermined domain identifier in a RAR MAC PDU sub-header or a MAC PDU.  

Regarding claim 21. (Currently Amended) The method according tclaim 17, further comprising: sending, by the network side device, (Agiwal see Fig. 3, NB sending) configuration information of parameters (Agiwal see [0068] Fig 5, control information in 510 and control message at 522) about the two-step contention-based random access to the terminal side device. (Agiwal see fig. 5, the two-step contention based RA procedure).
 
Regarding claim 22, is rejected for the same rationale as applied to claim 14.  

Regarding claim 51 (Currently Amended),  Agiwal disclose terminal side device, comprising: (Agiwal see Fig. 12)  a processor, a storage, and a computer program Agiwal see [0105] Fig. 12, UE include a transceiver (1210), a controller (1220) and a memory (1230) are configured to perform the operations), wherein when the processor executes the computer program, (Agiwal see [0037] computer program instructions when loaded can be executed by the processor)  the processor implements steps of the method for contention-based random access according tclaim 1.(Agiwal see [0037, 0105] processor executed by the computer, configured to perform the operations of the UE in the RA procedure illustrated in FIGS. 4, 5, and 7 to 11). 

Regarding claim 52 (Currently Amended) Agiwal disclose network side device, comprising: (Agiwal see Fig. 13), a processor, a storage, and a computer program stored on the storage and executable by the processor, (Agiwal see [0107] Fig. 13, BS includes a transceiver (1310), a controller (1320) a memory (1330) and a processor),
wherein when the processor executes the computer program, the processor implements steps of the method for contention-based random access according tclaim 17. (Agiwal see [0107] transceiver (1310), the controller (1320) and the memory (1330) are configured to perform the operations of NB in the RA procedure illustrated in FIGS. 4, 5, and 7 to 11).

9.	Claims 11,23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal and Sahlin, as applied to parent claim above and further in view of Young-Bum Kim et al. (US Pub: 20170111886A1) hereinafter “Kim” 


Regarding claim 11. Agiwal failed to disclose wherein identical power ramping step parameters are configured by the network side device for the two-step contention-based random access and a four-step contention-based random access 
However, in the same field of endeavor Kim discloses wherein identical power ramping step (Kim see 0058] The probe signal is transmitted with same power )  parameters are configured by the network side device (Kim see [0058] probe response window timer from the eNB)  for the two-step contention-based random access and a four-step contention-based random access (Kim see [0060, 0085] probing procedure depicted in steps 403-405 can be either two step procedure or four step procedure in a contention base random access)  
or 
 different power ramping step parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access;     
or 
for the two-step contention-based random access, a power ramping step of the Random Access Preamble and a power ramping step of the data part of the Msg1 message corresponding to -6-New U.S. National Stage Application the two-step contention-based random access are different.  
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention was made to combine the teaching of Agiwal with teaching of Kim in order to resolve any contention in its favor and adjusts its transmission power ramping, when transmitting random access procedure in order to perform transmission of  (Kim 0079)

Regarding claim 23 The combine teaching of Agiwal and Sahlin failed to disclose wherein the maximum number of transmissions of the Random Access Preamble comprises at least one of: 
a maximum number of total transmissions of the Random Access Preamble of the two-step contention-based random access, 
a maximum number of total transmissions of the Random Access Preamble of a four-step contention-based random access, and 
a maximum number of total transmissions of the Random Access Preamble. 
In the same field of endeavor Kim discloses maximum number of transmissions of the Random Access Preamble. (Kim see [0053] maximum number of probe transmission attempts based on preamble transmission)
comprises at least one of: 
a maximum number of total transmissions (Kim see [0053] maximum number of probe transmission attempts is pre-configured, of the Random Access Preamble of the two-step contention-based random access, (Kim see [0060] probing procedure depicted in steps 403-405 can be either two step procedure or four step procedure)
a maximum number of total transmissions of the Random Access Preamble of a four-step contention-based random access, and
(Kim see [0060] UE allowed to perform re-transmission of probe request and maximum number of probe transmission).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention was made to combine the teaching of Agiwal and Sahlin with the teaching of Kim in order to resolve any back off  issue with power ramping when transmitting random access procedure in order to perform transmission of maximum number of random access preamble to complete a random access process and UE to successfully complete random access and establishes RRC connection or RRC re-establishment. (Kim 0079)

10.	Claims 10, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal and Sahlin, as applied to parent claim above and further in view of Wei-Yu Chen et al. (US Pub: 20180035469A1) hereinafter “Chen”

Regarding claim 10, (Original) Agiwal disclose the two-step contention-based random access and the four-step contention-based random access. (Agiwal see [0060, 0090 ] Fig. 4, 8  illustrates a two-step contention based RA procedure where contention resolution is performed in two steps and four-step fall back method for a RA when). 

In the same field of endeavor Chen discloses different backoff parameters are configured by the network side device (Chen see [0238] disclose a process where network send different back-off information to UE based on the Msg1 transmission) for the two-step contention-based random access and the four-step contention-based random access (Chen see [0065, 0186, 0246] ) four steps of the contention based random access procedures are described and It should be apparent that the teachings herein may be embodied in a wide variety of forms. Based on the teachings herein one skilled in the art should appreciate that If RAR includes the UE ID, indicates that additional information is received by UE then it fall into two steps RAR procedure).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time of the invention was made to combine the teaching of Agiwal and Sahlin with the teaching of Chen in order to resolve any back off  issue when transmitting random access procedure in order to perform re-transmission of maximum number of random access preamble to complete a random access process and avoid congestion level in each Msg1 resource set and  UE to successfully transmits a second preamble to the network after the back-off interval is finished.  (Chen Abstract) 

Regarding claim 24 (Currently Amended) The combination of Agiwal and Sahlin failed to disclose wherein identical backoff parameters are configured by the network side device for the two-step contention-based random access and a four-step contention-based random access, 
or 
different backoff parameters are configured by the network side device 
and/or 
identical power ramping step parameters are configured by the network side device for the two-step contention-based random access and a four-step contention-based random access 
or 
different power ramping step parameters are configured by the network side device for the two-step contention-based random access and the four-step contention-based random access  (Chen see 
In the same field of endeavor Chen discloses different backoff parameters are configured by the network side device (Chen see [0238] disclose a process where network send different back-off information to UE based on the Msg1 transmission), 
or 
for the two-step contention-based random access, a power ramping step of the Random Access Preamble and a power ramping step of the data part of the Msg1 message corresponding to the two-step contention-based random access are different.  
  (Chen Abstract)

11.	Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal and Sahlin, as applied to parent claim above and further in view of Wei Bai et al. (US 9295084B2) hereinafter “Bai”

Regarding claim 12. Agiwal disclose wherein if a number of total transmissions of the Random Access Preamble of the two-step contention-based random access 
and/or the four-step contention-based random access of the terminal side device reaches a maximum number of total transmissions of the (Agiwal see [0100] Fig 10, at steps 1037, describes the process where UE may determine whether the UE has transmitted RA preamble with the UE ID ‘N’ times (maximum allowed) until successful at operation 1037 for two-step or continue to Four-step RA procedure) Random Access Preamble configured by the network side device for the terminal side device (Agiwal see [0100] describes the process where UE retransmit RA preamble based on a parameter and it is the maximum number that UE will transmit also see Fig. 10 describes the process of two-step contention based transmission and repeat process (maximum times) until successful).
The combine teaching of Agiwal and Sahlin failed to disclose a problem of the contention-based random access is reported to a higher layer, and the higher layer determines that a radio link of the terminal side device fails.
However in the same field of endeavor Bai disclose a problem of the contention-based random access is reported to a higher layer, and the higher layer determines that a radio link of the terminal side device fails. (see (0040] Fig 5 as shown in step 512-516, UE  indicate random access problem to the higher layer to declare radio link failure, and do RRC connection re-establishment, in step 516.)
So it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teaching of Agiwal and Sahlin with the teaching of Bai, because Bai teaches random access response related to load and uplink information which will lead to a procedure of contention resolution and RA successful transmission (Bai Fig 5).



25-50. (Cancelled)  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIN MAHFUZ whose telephone number is (571)272-3439.  The examiner can normally be reached on Mon - Fri 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. M./
Examiner
Art Unit 2473



/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473